UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Christine Obenza,                                                                  1/22/2020
                                  Plaintiff,
                                                               1:19-cv-05444 (VSB) (SDA)
                     -against-
                                                               ORDER
 Commissioner of Social Security,

                                  Defendant.



STEWART D. AARON, United States Magistrate Judge:

       This case has been referred to me for Social Security. (ECF No. 8.) On June 10, 2019, the

Court issued a Standing Order which set a briefing schedule for the Commissioner’s motion for

judgment on the pleadings. (ECF No. 4.) On November 15, 2019, the Commissioner's motion was

filed. (ECF Nos. 14 & 15.) Pro se Plaintiff Christine Obenza (“Obenza”) was to file her cross-motion

or opposition by January 15, 2020. The Court has yet to receive Obenza’s cross-motion or

opposition.

       IT IS HEREBY ORDERED THAT Obenza file a cross-motion or opposition on or before

February 14, 2020. If Obenza fails to timely file a cross-motion or opposition, the Court will

consider the Commissioner’s motion fully briefed. If Obenza makes a filing on or before February

14, 2020, the Commissioner’s response will be due 21 days later.

       Plaintiff is reminded that there is a legal clinic in this District to assist people who are

parties in civil cases and do not have lawyers. The Clinic is run by a private organization called the

New York Legal Assistance Group; it is not part of, or run by, the Court (and, among other things,

therefore cannot accept filings on behalf of the Court, which must still be made by any
unrepresented party through the Pro Se Intake Unit). The Clinic is located in the Thurgood

Marshall United States Courthouse, 40 Centre Street, New York, New York, in Room LL22, which

is just inside the Pearl Street entrance to that Courthouse. The Clinic is open on weekdays from

10:00 a.m. to 4:00 p.m., except on days when the Court is closed. An unrepresented party can

make an appointment in person or by calling 212-659-6190.

       The Clerk of the Court is respectfully requested to mail this Order to the pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              January 22, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 2
